Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: Mutual and Self-Capacitance Touch Driving for a Display Device and Method Thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US 2019/0294310 A1, hereinafter “Lee”, in view of Liu et al., US 2011/0012854 A1, hereinafter “Liu”, and further in view of Kim et al., US 2018/0348931 A1, hereinafter “Kim”.
	Regarding claim 1, Lee teaches a display device comprising: a plurality of pixels (¶ 35); a plurality of first sensors (fig. 1, SE1, ¶ 38) and a plurality of second sensors (fig. 1, SE2, ¶ 38) overlapping at least some of the pixels (fig. 1, touch sensors 110 entirely overlap the pixels in display panel 120); and a sensor driver configured to drive the sensing array in different modes at different periods during one frame (fig. 6, ¶ 74); wherein a number of the first sensing signals is n, where n is an integer greater than 2 (fig. 2B, ¶ 49), wherein the first sensing signals are divided into m first groups, where m is an integer less than n and greater than 1 (fig. 6, groups “touch sensing (1)”, “touch sensing (2)”,… note that each group consists Sdrv(+) or (-) which per fig. 2B consists a plurality of sensing signals), and wherein an initial first sensing signal in each of the first groups is synchronized with the horizontal synchronization signal (fig. 6, each group consists signals as shown in fig. 2B which per ¶ 70 are synchronized with Hsync).

	Liu, however, clearly teaches that the pixels are connected to respective scan lines and a scan driver configured to supply scan signals of a turn-on level to the scan lines at a cycle corresponding to a cycle of a horizontal synchronization signal (fig. 2A and 2B and ¶ 4-6).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Liu. As taught by Lee in ¶ 35, “the image signals Simg may be applied to the pixels in a sequential order extending from a first row to a last row.” Liu clearly teaches the use of scan signals in synchronization with the Hsync signal to perform such a task. As such, one would have been motivated to make such a combination to perform the scanning operation as required by Lee.
	Lee and Liu do not specifically teach to concurrently supply first sensing signals to the first sensors during a first sensing period, to concurrently supply second sensing signals to the second sensors during a second sensing period, and to sequentially supply third sensing signals to the first sensors during a third sensing period.
	Kim, however, teaches in fig. 8-9 a self and mutual sensing operation similar to that of Lee. As clearly taught by Kim, the self-capacitive sensing process includes two periods. During a first period the first sensors TX are provided with signals concurrently, during a second period the second sensors RX are provided with signals concurrently. Kim further teaches that during the mutual capacitive sensing process the first sensors are provided with signals sequentially.

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Liu, as applied above, further in view of Kim in order to determine the first to third sensing periods and the relevant signals for the first and second sensors. One would have been motived to make such a combination in order to properly drive the touch sensing array to determine the location of an object based on touch.

	Regarding claim 2, Lee teaches that each of the first sensing signals corresponds to a rising transition or a falling transition (see fig. 2B, ¶ 49).

claim 3, Lee teaches that the horizontal synchronization signal includes a plurality of pulses (fig. 6, Hsync), and wherein a time point at which the initial first sensing signal is generated in each of the first groups is the same as a time point at which one pulse of the horizontal synchronization signal is generated (see fig. 6, the synchronization of Hsync and the touch sensing groups).

	Regarding claim 4, Lee does not specifically teach that a first time interval between the initial first sensing signal and a next first sensing signal in one first group is different from a second time interval between a last first sensing signal in the one first group and an initial first sensing signal in a next first group.
	Liu, however, teaches in fig. 5 and ¶ 24, that a first time interval between the initial first sensing signal and a next first sensing signal in one first group (see the initial sensing signal of group D) is different from a second time interval between a last first sensing signal in the one first group and an initial first sensing signal in a next first group (see the interval of last signal in group D and the initial first sensing signal in the next upcoming group).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teaching of Lee in view of Liu. Both references teach synchronizing touch sensing signals using a synchronization signal. Liu further teaches that a delay may be provided in touch sensing according to an ending portion of a frame period in order to avoid noise when reading the touch signals. As such, one would have been motivated to make such a combination in order to improve the reliability of the touch sensing display device of Lee.
Examiner’s Note: Kim also teaches such a difference in time intervals. Per figs. 8 and 9 of Kim, a delay exists between the self-capacitance signal groups and the mutual capacitance signal groups. Such a delay would also read on the limitation: a first time interval between the initial first sensing signal and a next first sensing signal in one first group (time interval of the first signal of Tx1 during self-capacitive sensing of fig. 9) is different from a second time interval between a last first sensing signal in the one first group and an initial first sensing signal in a next first group (time interval between the last falling edge of Tx1 during self-capacitive mode and the first rising edge of Tx1 during the mutual capacitive mode). Since Lee teaches driving the touch panel using both modes as taught by Kim, it would have been obvious that such a difference in time intervals would have been provided.

	Regarding claim 5, Lee teaches that each of a first frame period and a second frame period following the first frame period includes the first sensing period, the second sensing period, and the third sensing period (see fig. 6), and wherein the first sensing signals in the second frame period are inverted signals of corresponding first sensing signals in the first frame period (fig. 6, Sdrv(+) during first frame and Sdrv(-) during second frame; also see fig. 2B and 3A, ¶ 49-52).

	Regarding claim 6, Lee teaches that each of the first sensing signals corresponds to a rising transition or a falling transition (see fig. 2B, ¶ 49), and wherein the first sensing signals in the second frame period have transition directions opposite to the corresponding first sensing signals in the first frame period (see the opposite transition directions in fig. 2B between Sdrv(+) and Sdrv(-); further see the use of Sdrv(+) and Sdrv(-) in first and second frame in fig. 6).

	Regarding claim 7, Lee teaches that the first sensing signals of the next first group have the same transition directions as corresponding first sensing signals of the one first group (see fig. 3B wherein two adjacent frames (and their corresponding groups per fig. 6), have the same polarity and per fig. 2B, have the same transition directions).

	Regarding claim 8, Lee teaches that the first sensing signals of the next first group have transition directions opposite to the corresponding first sensing signals of the one first group (see fig. 3A wherein two adjacent frames (and their corresponding groups per fig. 6), have opposite polarities and per fig. 2B, have opposite transition directions).

	Regarding claim 9, Lee teaches that a number of the second sensing signals is p, where p is an integer greater than 2 (fig. 2B, the Sdrv signal includes a plurality of sensing signals p, note that such a signal may serve as the first to third sensing signal), wherein the second sensing signals are divided into q second groups, where q is an integer less than p and greater than 1 (all groups of the self-capacitance periods), and wherein an initial second sensing signal in each of the second groups is synchronized with the horizontal synchronization signal (per ¶ 70, each group is synched with Hsync).

	Regarding claim 10, Lee does not teach that a third time interval between the initial second sensing signal and a next second sensing signal in one second group is different from a fourth time interval between a last second sensing signal in the one second group and an initial second sensing signal in a next second group.
	Liu, however, teaches in fig. 5 and ¶ 24, that a first time interval between the initial first sensing signal and a next first sensing signal in one first group (see the initial sensing signal of group D) is different from a second time interval between a last first sensing signal in the one first group and an initial first sensing signal in a next first group (see the interval of last signal in group D and the initial first sensing signal in the next upcoming group).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teaching of Lee in view of Liu. Both references teach synchronizing touch sensing signals using a synchronization signal. Liu further teaches that a delay may be provided in touch sensing according to an ending portion of a frame period in order to avoid noise when reading the touch signals. As such, one would have been motivated to make such a combination in order to improve the reliability of the touch sensing display device of Lee.
	Examiner’s Note: Kim also teaches such a difference in time intervals. Per figs. 8 and 9 of Kim, a delay exists between the self-capacitance signal groups and the mutual capacitance signal groups. Such a delay would also read on the limitation: a first time interval between the initial first sensing signal and a next first sensing signal in one first group (time interval of the first signal of Tx1 during self-capacitive sensing of fig. 9) is different from a second time interval between a last first sensing signal in the one first group and an initial first sensing signal in a next first group (time interval between the last falling edge of Tx1 during self-capacitive mode and the first rising edge of Tx1 during the mutual capacitive mode). Since Lee teaches driving the touch panel using both modes as taught by Kim, it would have been obvious that such a difference in time intervals would have been provided.

	Regarding claim 11, Lee teaches that each of a first frame period and a second frame period following the first frame period includes the first sensing period, the second sensing period, and the third sensing period (see fig. 6), wherein each of the second sensing signals corresponds to a rising transition or a falling transition, and wherein the second sensing signals in the second frame period have transition directions opposite to corresponding second sensing signals in the first frame period (fig. 6, Sdrv(+) during first frame and Sdrv(-) during second frame; also see fig. 2B and 3A, ¶ 49-52).

	Regarding claim 12, Lee teaches that the second sensing signals of the next second group have the same transition directions as corresponding second sensing signals of the one second group (see fig. 3B wherein two adjacent frames (and their corresponding groups per fig. 6), have the same polarity and per fig. 2B, have the same transition directions).

	Regarding claim 13, Lee teaches that the second sensing signals of the next second group have transition directions opposite to the corresponding second sensing (see fig. 3A wherein two adjacent frames (and their corresponding groups per fig. 6), have opposite polarities and per fig. 2B, have opposite transition directions).
	
	Regarding claim 14, Lee teaches that the third sensing signals are synchronized with the horizontal synchronization signal (per ¶ 70, all sensing signals (including third sensing signals) are synchronized with the Hsync. For example the third sensing signals are provided during a mutual capacitive mode which is synchronized with Hsync per fig. 6 and ¶ 74).

	Regarding claim 15, Lee teaches that each of a first frame period and a second frame period following the first frame period includes the first sensing period, the second sensing period, and the third sensing period (see fig. 6), wherein each of the third sensing signals corresponds to a rising transition or a falling transition, and wherein the third sensing signals in the second frame period have transition directions opposite to corresponding third sensing signals in the first frame period (fig. 6, Sdrv(+) during first frame and Sdrv(-) during second frame; also see fig. 2B and 3A, ¶ 49-52 and note that the Sdvr signal corresponds to the third sensing signal).

	Regarding claim 16, limitations similar to those of claim 1 have been recited. As such claim 16 is rejected similarly to claim 1 as provided above.

claim 17, limitations similar to those of claim 4 have been recited. As such claim 17 is rejected similarly to claim 4 as provided above.

	Regarding claim 18, Lee in view of Kim, as applied above, teach concurrently supplying the first sensing signals to the first sensors during the first sensing period in a second frame period following the first frame period; concurrently supplying the second sensing signals to the second sensors during the second sensing period of the second frame period; and sequentially supplying the third sensing signals to the first sensors during the third sensing period of the second frame period (Lee teaches in fig. 6 and ¶ 74 that each frame period includes all sense driving schemes; also see ¶ 74; Note that as applied above, Kim teaches the concurrent and sequential application of the sensing signals).

	Regarding claim 19, limitations similar to those of claim 6 have been recited. As such claim 19 is rejected similarly to claim 6 as provided above.

	Regarding claim 20, limitations similar to those of claim 8 have been recited. As such claim 20 is rejected similarly to claim 8 as provided above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621